
	
		II
		111th CONGRESS
		2d Session
		S. 3309
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rate of tax for the Oil Spill Liability Trust Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Liability Trust Fund
			 Improvement Act of 2010.
		2.Rate of tax for Oil
			 Spill Liability Trust Fund
			(a)In
			 generalSection 4611 of the
			 Internal Revenue Code of 1986 (relating to the imposition of tax) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
						
							(B)except as
				provided in paragraph (3), the Oil Spill Liability Trust Fund financing rate is
				9 cents a barrel.
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(3)Temporary
				suspension of Oil Spill Liability Trust Fund financing rateIn
				the case of any calendar quarter in which the Secretary estimates that, as of
				the close of the previous quarter, the unobligated balance in the Oil Spill
				Liability Trust Fund is greater than $10,000,000,000, the Oil Spill Liability
				Trust Fund financing rate is 0 cents a
				barrel.
							;
				and
					(2)by striking
			 subsection (f).
				(b)Effective
			 dateThe amendments made by this section shall apply on and after
			 the first day of the first calendar quarter after the date of enactment of this
			 Act.
			
